                     IN THE
     Case: 1:20-cv-04874    UNITED
                         Document #: STATES
                                     39 Filed: DISTRICT  COURT
                                               10/21/20 Page 1 of 2 PageID #:2794
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Emoji Company GmbH,

       Plaintiff,                                 Civil Action No.: 20-cv-4874


                                                                   FILED
v.
                                                                                              TL
       SCHEDULE “A”
                                                                        10/21/2020
       Defendant.                                                             . BRUTO    N
                                                                    THOMA.SDG
                                                                            IS T R IC T COURT
                                                                 CLERK, U.S
                        Notice of withdrawal of Response

   Agent jesun hereby withdraw the response filed on October 8 against the plaintiff's
 complaint and no longer represent the defendant for anything.



 DATED: October 21, 2020                      Respectfully submitted,
                                                Jesun
                                               Guangdong Yilong Law Firm
                                               Room 1403, Wanhui Building, Longgang Street,
                                               Longgang District,Shenzhen,Guangdong,China
                                               +86-131-2045-1811
                                               iplawyer01@foxmail.com
SCHEDULE “A”
     Case: 1:20-cv-04874 Document #: 39 Filed: 10/21/20 Page 2 of 2 PageID #:2795
                                                   Company       Address
         Seller Name             Seller Origin
                                                 or individual
                                                             Long gang
                                                               qu long
                                                Shen Zhen     cheng jie
                                               shi hui yang  dao shang
                                              Jian she gong Jing she qu
           SAQIMA              A159YMHZNAXJLK   cheng you   Long Cheng
                                               xian gong si   zhong lu
                                                              108 hao
                                                            zheng zhong
                                                             shi dai da
                                                             Sha 807-8
                                                             Shen zhen
                                                             shi Guang
                                                                Dong
